In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-2251
KATHLEEN BRISCOE, on behalf of
NELSON TAYLOR, deceased,
                                                 Plaintiff-Appellee,
                                 v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
       No. 03 C 2762—Morton Denlow, Magistrate Judge.
                          ____________
 ARGUED JANUARY 6, 2005—DECIDED SEPTEMBER 23, 2005
                    ____________


  Before MANION, WOOD, and WILLIAMS, Circuit Judges.
  WOOD, Circuit Judge. This is a somewhat unusual Social
Security appeal. After an Administrative Law Judge (ALJ)
rejected Nelson Taylor’s application for disability benefits
under Title II of the Social Security Act, 42 U.S.C. § 423, he
appealed and persuaded the district court to remand the
case for an award of benefits. The Commissioner of the
Social Security Administration is thus the appellant before
us; she argues that the district court erred in its conclusion
that the ALJ’s decision rejecting Taylor’s application was
not supported by substantial evidence. We conclude that the
2                                                No. 04-2251

record permits neither rejection of Taylor’s claim nor an
immediate award of benefits, and we thus remand the case
to the agency.


                              I
  Taylor (who has since passed away and is now repre-
sented by Kathleen Briscoe, his sister) applied for Supple-
mental Social Security Income (SSI) benefits under Title
XVI of the Social Security Act (SSA) on May 1, 1993. He
was awarded benefits effective the date of his application.
On December 11, 1996, at the age of 55, he filed an applica-
tion for disability insurance benefits (DIB) under Title II of
the SSA, 42 U.S.C. § 423, claiming disability as a result of
poor circulation in the legs and alleging an onset date
of March 1, 1987, the date he was last employed. He
claimed that he had a fifth grade education, he did not read
or write well, and he could not understand a lot of words
when attempting to read a newspaper. He worked as a
forklift and machine operator for a steel mill for ten years
until 1986, then as a forklift operator for the Leaf Brand
Company. He stopped working on March 1, 1987, claiming
that the repetitive foot movement required in driving a
forklift caused him significant leg pain.
  Taylor’s application was denied initially and upon
reconsideration, prompting him to request a hearing be-
fore an ALJ. On March 18, 1998, ALJ B. Carlton Bailey, Jr.,
held a hearing at which Taylor and a medical expert, Dr.
David Abramson, testified. Because Taylor was al-
ready receiving SSI benefits and his insured status for Title
II disability benefits expired on March 31, 1991, the ALJ
acknowledged that the only issue to be resolved was when
Taylor became disabled—the so-called onset date. (In order
to be entitled to DIB, an individual must establish that the
disability arose while he or she was insured for benefits.
See 42 U.S.C. §§ 423(a)(1)(A), (c)(1); 20 C.F.R. § 404.131;
No. 04-2251                                                 3

Stevenson v. Chater, 105 F.3d 1151, 1154 (7th Cir. 1997)).
  At the hearing, Taylor testified that by early 1987, his
impairments were so severe that he was only able to
walk approximately one-half block before his legs would
cramp, forcing him to rest and massage them. He also
testified that the pain prevented him from helping with
household chores, visiting friends, or taking part in his
favorite pastimes. In late 1993 or early 1994 (after the
expiration of his insured status), Taylor developed a leg
ulcer that did not heal. By 1994, he was able to walk
only ten or twelve steps without having to sit down. After
undergoing femoral bypass surgery in 1994 to remove
a blockage in a main artery, the pain in his legs lessened
somewhat and he was able to walk about two blocks.
Shortly thereafter, he underwent another operation, this
time to alleviate stomach pain. Following this procedure,
his doctor instructed him to refrain from lifting more
than twenty pounds.
   The evidence submitted with Taylor’s claim included
medical records covering the period prior to the expira-
tion of his insured status. Between 1985 and 1990,
Taylor visited the Chicago Hamblin Medical Center on
several occasions. On December 1, 1986, he complained of
nausea and dizziness and was referred for testing to rule
out the possibility of an intra-abdominal tumor. His
treatment notes on December 15, 1986, although mostly
illegible, indicated that Taylor was to be released to re-
turn to work on January 5, 1987. Notes taken on January
6, 1989, reported rectal bleeding, weight loss, and dizziness.
Taylor next saw a doctor on January 7, 1990, for bilateral
leg cramps after walking a block or so. The doc-
tor prescribed Trental to treat his leg pain. February 5,
1991, medical notes indicated that Taylor again complained
of leg pain on this visit. The doctor did not conduct any
tests to explore what was causing this condition; he simply
instructed Taylor to continue treatment at home.
4                                               No. 04-2251

  Taylor had continual health problems from mid-1993
forward. He went to the doctor on May 28, 1993, after the
expiration of his insured status, complaining of back pain
and pain in both legs and the inability to walk more than a
block without resting; his weight had also dropped 21
pounds. On a January 7, 1994, visit, Taylor reported pain
in the left leg, and the doctor’s notes recorded poor periph-
eral pulses. A few days later, on January 14, 1994, he
returned to the medical center. Notes from that visit report
a history of alcoholism and peripheral neuropathy. Taylor
was hospitalized for the non-healing ulcer in the left leg,
abdominal aorta occlusion, obstructive chronic bronchitis,
and cellulitis of the leg from June 14 to July 1, 1994. A
June 17, 1994, consultation report for vascular surgery
indicated a long-history of claudication pain in the lower
extremities, with severe hip pain lasting six to seven
months, and a non-healing ulcer in the left leg. On June 20,
his aorto-femoral angiograms revealed a complete occlusion
in an artery for which he underwent bypass surgery to
remove the blockage and to repair blood vessels on June 24.
  The medical expert, Dr. Abramson, opined that Taylor
had disabling conditions as of 1994, including severe
arteriosclerosis obliterans, a block in the abdominal aorta,
and intermittent claudication, which causes pain when
the muscles are being exercised. The doctor was unsure,
however, how long the conditions had existed. He explained
that these are slowly progressing ailments, in some cases
taking three years or longer to develop and in others a
shorter period of time, depending on an individual’s rate of
cholesterol metabolism. Dr. Abramson believed that the
only way to establish an onset date would be to review the
objective data from treatment tests conducted during the
qualifying time period (that is, from the claimant’s alleged
onset date until the last date insured) for references to the
absence or reduction of pulses or whether signs of arterio-
sclerosis were present in the lower extremities. He sug-
No. 04-2251                                                 5

gested that the 1993 SSI application file might provide
some of this information.
  After the hearing, the ALJ found that Taylor did not have
a severe impairment on or before March 31, 1991, when his
insured status expired and thus he was not entitled to DIB.
The ALJ’s decision became the final decision of the Commis-
sioner on July 28, 2000, when the Appeals Council denied
Taylor’s request for review.
   Taylor subsequently filed a complaint in district court
seeking review of the agency’s denial of benefits pursuant
to 42 U.S.C. § 405(g). On September 6, 2001, Magistrate
Judge Arlander Keys reversed the ALJ’s decision and
remanded the case for further proceedings. See Taylor v.
Massanari, No. 00 C 5643, 2001 WL 1035286, at *9 (N.D.
Ill. Sept. 7, 2001). Judge Keys found that the ALJ’s decision
was not supported by substantial evidence because it failed
to apply Social Security Ruling 83-20 (SSR 83-20) when it
rejected Taylor’s alleged onset date without determining
whether that date was consistent with the available
medical evidence. He explained that under SSR 83-20, the
ALJ cannot reject the claimant’s testimony solely on the
basis that there was no objective proof of his alleged onset
date. Judge Keys also found that the ALJ did not fully
develop the record, because he neither consulted Taylor’s
1993 SSI application file nor explained his reasons for
proceeding without it.
  Taylor died on June 7, 2002 (apparently of lung cancer),
but applications under Title II do not automatically ex-
pire upon the death of a claimant if a party in interest
(including a beneficiary) is able to maintain the integrity of
the application. See 20 C.F.R. § 404.503. On remand, ALJ
Bailey held a supplemental hearing on November 1, 2002,
to receive the testimony of Lola Lawe-Taylor, Taylor’s
domestic partner of seventeen years, Dr. Ashok Jilhewar, a
medical expert, and Richard Hamersma, a vocational
6                                                No. 04-2251

expert.
  Lawe-Taylor testified that Taylor stopped working in
1987 because he could no longer perform his job as a forklift
operator and that he used to come home and complain
about leg cramps. He had cramps in his leg about every
half-hour both day and night, and he woke up frequently
during the night because of the pain. By her account, the
cramps grew worse in August 1991, and as a result Taylor
ceased driving.
  Dr. Jilhewar opined that Taylor had disabling condi-
tions on January 7, 1994, based on the pulse measurements
taken that day, but he was unsure how long these con-
ditions existed. He stated that he did not know whether the
earlier records’ indication of normal extremities were based
on pulse measures or purely subjective observations. He
also agreed with Dr. Abramson’s determination that Taylor
had longstanding claudication of the lower extremities, and
that although it was possible that this condition had existed
in 1987, he could not tell from the record whether Taylor
had this condition prior to January 7, 1994. Dr. Jilhewar
also admitted that the drug the doctor prescribed to Taylor
on January 7, 1990, Trental, was strong evidence that the
doctor was thinking of a peripheral vascular disease but
again, he could not offer an opinion about the severity of the
condition without pulse measurements. Finally, Dr.
Jilhewar was unable to comment on how much of a physical
limitation Taylor had after January 7, 1990, although he
did draw the inference from the data that Taylor was
affected by that time.
  On January 7, 2003, the ALJ issued his decision, repeat-
ing his previous conclusion that the evidence did not show
that Taylor was disabled prior to January 7, 1994. He found
that although Taylor’s impairments were severe enough to
prevent him from performing any of his past relevant work
prior to March 31, 1991, as of that date Taylor still had the
residual functional capacity (RFC) to perform a significant
No. 04-2251                                                   7

range of light work in the national economy. He therefore
concluded that Taylor was ineligible for DIB.
   Briscoe, Taylor’s sister and a party in interest, sought
judicial review of the ALJ’s decision and the case was
assigned to Magistrate Judge Morton Denlow. (For ease
of reference, we continue to refer to Taylor as the plain-
tiff throughout this opinion.) Judge Denlow reversed the
ALJ’s denial of benefits, finding that it was not supported
by substantial evidence. At the outset, he noted that the
ALJ had failed to follow Judge Keys’s instructions to apply
SSR 83-20, or to discuss the 1993 SSI file or to explain
why the ALJ proceeded without the file. In addition, the
ALJ’s decision was reversible on a number of other grounds.
The ALJ failed to apply the analysis mandated by SSR 83-
20 to determine the onset date of disability. He also failed
to fulfill his obligation to build a full record, because he did
not discuss the 1993 SSI file or explain why he proceeded
without the file. Nor did he consider Taylor’s testimony
from the 1998 hearing or explain why he rejected that
testimony. Judge Denlow also found that the ALJ should
not have rejected Lawe-Taylor’s testimony. As a remedy,
the court remanded the case for an award of benefits.
  The Commissioner appeals, arguing that the ALJ’s
decision was supported by substantial evidence. In the
alternative, she argues that the district court erred in
awarding Taylor disability benefits rather than issuing a
remand for further proceedings.


                              II
  “The standard of review in disability cases limits this
court as well as the district court to determining whether
the final decision of the [Commissioner] is both supported
by substantial evidence and based on the proper legal
criteria.” Sheck v. Barnhart, 357 F.3d 697, 699 (7th Cir.
2004) (quotation marks omitted). The court will “conduct a
8                                                No. 04-2251

critical review of the evidence,” considering both the
evidence that supports, as well as the evidence that detracts
from, the Commissioner’s decision, and “the decision cannot
stand if it lacks evidentiary support or an adequate discus-
sion of the issues.” Lopez ex rel. Lopez v. Barnhart, 336 F.3d
535, 539 (7th Cir. 2003) (quotation marks omitted). In
addition to relying on substantial evidence, the ALJ must
also explain his analysis of the evidence with enough detail
and clarity to permit meaningful appellate review. See
Herron v. Shalala, 19 F.3d 329, 333-34 (7th Cir. 1994).
  In order to qualify for disability benefits, a claimant must
be found “disabled,” under the SSA. 42 U.S.C.
§ 423(a)(1)(E). The Act defines “disability” as the “inability
to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impair-
ment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of
not less than 12 months.” Id. at § 423(d)(1)(A). The Social
Security regulations prescribe a sequential five-part test for
determining whether a claimant is disabled. The ALJ must
consider whether: (1) the claimant is presently employed;
(2) the claimant has a severe impairment or combination of
impairments; (3) the claimant’s impairment meets or equals
any impairment listed in the regulations as being so severe
as to preclude substantial gainful activity; (4) the claimant’s
residual functional capacity leaves him unable to perform
his past relevant work; and (5) the claimant is unable to
perform any other work existing in significant numbers in
the national economy. 20 C.F.R. §§ 404.1520, 416.920. A
finding of disability requires an affirmative answer at
either step three or step five. The claimant bears the
burden of proof at steps one through four, after which at
step five the burden shifts to the Commissioner. See Young
v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).
  The ALJ found that Taylor’s impairments met regula-
tion listings on January 4, 1994, and that Taylor was
No. 04-2251                                                 9

disabled as of that date. Unfortunately, that date is well
beyond the expiration of his insured status, and thus this
finding did not in itself resolve the case. The ALJ therefore
properly turned to the question whether Taylor’s impair-
ments rendered him disabled prior to March 31, 1991.
Where, as here, a claimant is found disabled but it is
necessary to decide whether the disability arose at an
earlier date, the ALJ is required to apply the analytical
framework outlined in SSR 83-20 to determine the
onset date of disability. See Perkins v. Chater, 107 F.3d
1290, 1295 (7th Cir. 1997); Lichter v. Bowen, 814 F.2d 430,
434-37 (7th Cir. 1987).
  SSR 83-20 defines the onset date of disability as “the first
day an individual is disabled as defined in the Act and the
regulations.” SSR 83-20 at *1. In the case of slow-
ly progressive impairments, SSR 83-20 does not require
an impairment to have reached the severity of an impair-
ment listed in the regulations, as required under step three,
but “[t]he onset date should be set on the date when it is
most reasonable to conclude from the evidence that the
impairment was sufficiently severe to prevent the individ-
ual from engaging in SGA (or gainful activity) for
a continuous period of at least 12 months or result in
death.” SSR 83-20 at *3; see Armstrong v. Comm’r, 160 F.3d
587, 590 (9th Cir. 1998) (stating that the onset date is
determined by the date when the impairment became
disabling and not just present); Blankenship v. Bowen, 874
F.2d 1116, 1122 (6th Cir. 1989) (same).
  The ALJ did not refer to SSR 83-20 specifically in his
decision, but this omission by itself is not reversible error.
See Pugh v. Bowen, 870 F.2d 1271, 1274 (7th Cir. 1989). We
must determine whether the ALJ nevertheless properly
applied the requisite analysis. Our review of the decision
leads us to conclude that he did not.
  After finding that Taylor was disabled as of January 4,
10                                               No. 04-2251

1994, the ALJ proceeded to consider what Taylor could
do before that date. He concluded that Taylor retained the
residual functional capacity to:
     lift/carry 10 pounds frequently and 20 pounds occasion-
     ally, push/pull 10 pounds frequently and 20 pounds
     occasionally, sit 6 hours in an 8-hour day, walk 6 hours
     in an 8-hour day, stand 6 hours in an 8-hour day, avoid
     all exposure to temperature extremes, avoid concen-
     trated exposure to dust/fumes, and no commercial
     driving.
Contrary to SSR 96-8p, however, the ALJ did not explain
how he arrived at these conclusions; this omission in itself
is sufficient to warrant reversal of the ALJ’s decision. See
SSR 96-8p at *7 (“RFC assessment must include a narrative
discussion describing how the evidence supports
each conclusion, citing specific medical facts.”).
  Worse than that, the record contains no evidence that
would support the ALJ’s description of Taylor’s pre-1994
RFC. Dr. Jilhewar disclaimed the ability to infer the
limits of Taylor’s residual functional capacity prior to
January 4, 1997. In fact, he stated that “[t]here was no
establishment of any restrictions, or any [e]ffect on the
residual functional capacity, until 1/7/90, and then after
1/7/90, there was a limitation, but how much, . . . I do not
know the answer.”
   In opining that Taylor’s impairments first met regulation
listing severity on January 7, 1994, Dr. Jilhewar relied
solely on the first recording of poor peripheral pulses in the
medical records. But he also stated that he was unable to
infer from the record how long Taylor had met listing
severity because the earlier records did not con-
tain objective evidence of the progression of Taylor’s
impairments. If the ALJ based his RFC determination
on this first date of diagnosis, it is contrary to SSR 83-20
which holds that “in the case of slowly progressive impair-
No. 04-2251                                                 11

ments, it is not necessary for an impairment to have
reached listing severity (i.e. be decided on medical grounds
alone) before onset can be established.” SSR 83-20 at * 2;
see Lichter, 814 F.2d at 435 (holding that under SSR 83-20,
the ALJ may not rely on the first date of diagnosis simply
because an earlier diagnosis date is unavailable).
   Under SSR 83-20, an ALJ must consider three factors
when determining the onset date of disabilities of a
nontraumatic origin: (1) the claimant’s alleged onset
date; (2) the claimant’s work history; and (3) medical and
all other relevant evidence. See SSR 83-20 at *2. The date
that the claimant alleges as an onset date should be the
starting point of the analysis, and that date “should be used
if it is consistent with all the evidence available.” Id. at *3.
The day when the impairment caused the individual to stop
work is also important. See id. Nevertheless, medical
evidence is “the primary element in the onset determina-
tion,” and the date chosen “can never be inconsistent with
the medical evidence of record.” Id. at *2, *3. This does not
mean that a claim is doomed for lack of medical evidence
establishing the precise date an impairment became
disabling. In such cases, the ALJ must “infer the onset date
from the medical and other evidence that describe the
history and symptomatology of the disease process” and
should seek the assistance of a medical expert to make this
inference. Id. at *2. Where no reasonable inference is
possible based on the available evidence and additional
medical evidence is not available, “it may be necessary to
explore other sources of documentation . . . from family
members, friends, and former employees to ascertain why
medical evidence is not available for the pertinent period
and to furnish additional evidence regarding the course of
the individual’s condition.” Id. at *3.
  While the ALJ did consult with medical experts in
attempting to infer an onset date, he did not follow through
with the instructions given in SSR 83-20 after
12                                               No. 04-2251

he determined that no reasonable inference could be
drawn from the medical records. Although both Drs.
Jilhewar and Abramson indicated that the lack of objective
medical tests prior to the expiration of Taylor’s insured
status was the basis for their inability to establish an onset
date during this time, neither one dismissed the possibility
that Taylor’s disabling condition existed prior to the
expiration of his insured status. The ALJ acknowledged
that the medical evidence was inconclusive. Rather than
explore other sources of evidence, as SSR 83-20 requires,
the ALJ drew a negative inference at that point.
  The Commissioner argues that there were no other
credible supporting evidence for the ALJ to review be-
cause he found that Lawe-Taylor’s testimony was not
credible and Taylor failed to present other potential
witnesses such as his former employer, siblings, friends, or
his treating physician. This underestimates what was in the
record. The most striking omission is Taylor’s testimony.
The ALJ was required to evaluate whether Taylor’s state-
ments about the intensity and persistence of his pain were
consistent with the available evidence and whether that
testimony supported an earlier onset date. He failed to do
so. See 20 C.F.R. § 404.1529(c)(2) (stating that the ALJ
must consider a claimant’s subjective complaints of pain
and its effects to him even where the available objective
medical evidence does not substantiate the claimant’s
statements). Nor did the ALJ give any reason for appar-
ently rejecting Taylor’s testimony. See Clifford v. Apfel, 227
F.3d 863, 870 (7th Cir. 2000) (“[A]n ALJ must ‘minimally
articulate his reasons for crediting or rejecting evidence of
disability.’ ”). Although the ALJ’s first decision found
Taylor’s complaints incredible because they were not
corroborated by the medical evidence available, Magistrate
Judge Keys rightly reversed this determination because it
was contrary to SSR 83-20. The ALJ cannot implicitly reject
Taylor’s testimony on this ground the second time around
No. 04-2251                                               13

under the law of the case doctrine, see Wilder v. Apfel, 153
F.3d 799, 803 (7th Cir. 1998), without pointing to evidence
that furnishes compelling grounds for departure from Judge
Keys’s ruling.
  Relying on our decision in Carlson v. Shalala, the Com-
missioner argues that the ALJ was not required to address
Taylor’s statements because he found Lawe-Taylor’s
testimony not credible and Lawe-Taylor’s statements just
corroborated Taylor’s testimony. 999 F.2d 180 (7th Cir.
1993). But Carlson does not support the odd proposition
that a claimant’s testimony may be disregarded when his
supporting witness’s testimony corroborates his statements.
In Carlson, we held that the ALJ was not required to
discuss the claimant’s wife’s testimony if the claimant’s
testimony and the two were essentially the same. Id. at 181.
We noted that although the ALJ could not ignore an entire
line of evidence, he was not required to evaluate every piece
of testimony and evidence submitted. Id. Carlson, however,
did not dispense with the Administration’s rules requiring
the ALJ to discuss the claimant’s testimony. See SSR 83-20
at *2 (indicating that the claimant’s allegations should be
the starting point of the onset date analysis); 20 C.F.R.
§ 404.1529(c)(2). The ALJ may not ignore an entire line
of evidence just because a supporting witness is found
not credible.
  Furthermore, the ALJ’s adverse credibility determination
against Lawe-Taylor does not withstand closer analysis. See
Jens v. Barnhart, 347 F.3d 209, 213 (7th Cir. 2003) (noting
that a court will overturn credibility determinations if they
are patently wrong). While credibility determinations are
entitled to special deference because the ALJ is in a better
position than the reviewing court to observe a witness, see
Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2003), they
are not immune from review. A court has greater freedom
to review credibility determinations based on objective
factors or fundamental implausibilities, rather than
14                                               No. 04-2251

subjective considerations, see Clifford, 227 F.3d at 872.
  In rejecting Lawe-Taylor’s testimony, the ALJ stated:
        She had a remarkably detailed memory of the claim-
     ant’s activities of daily living, his sleeping habits and
     his ability to ambulate from 1987 through 1991. She
     was unwavering, without ever expressing any doubt
     in what she remembered. It was as crisp and clear as if
     it had been yesterday. No evidence was offered that she
     had a photographic memory or even a remarkable
     memory. In fact, she was unable to name at the hearing
     any other person, such as a minister, siblings, friends,
     etc., who could corroborate her testimony that she had
     been living with the claimant for 17 years.
  The ALJ’s rationale for questioning Lawe-Taylor’s
memory is wholly unsupported by the record. Lawe-Taylor
was never asked to name an individual who could verify her
relationship with Taylor, and so she can hardly be faulted
for failing to do so. At the hearing, the ALJ asked her who
would be able to testify concerning Taylor’s ability to work
in 1987. She responded that half of Taylor’s co-workers
were deceased and that she did not know many of them. We
do not see how this casts any doubt on her credibility, and
in any event, this was not the reason the ALJ gave for
rejecting her testimony. While the ALJ is not required to
rely on Lawe-Taylor’s testimony if it merely repeated
Taylor’s testimony, he is required to give reasons based in
the record for a decision to reject it. He did not do so here.
  Another piece of evidence that the ALJ failed to con-
sider was the 1993 SSI application file, which Dr.
Abramson, Taylor and the ALJ in his first decision consid-
ered to be crucial to determining the progression of Taylor’s
disability and whether he was disabled on or before March
31, 1991. This omission, as well as the failure to explain
why he proceeded without it, also supports reversal,
because it is contrary to SSR 83-20’s requirement that the
No. 04-2251                                             15

ALJ secure any additional medical evidence before making
any inferences as to the onset date as well the ALJ’s
obligation to build a fair and full record. See Thompson v.
Sullivan, 933 F.2d 581, 586 (7th Cir. 1991). The govern-
ment argues that this failing should be excused because the
ALJ did mention at the 2002 hearing that the file appeared
to be irretrievably lost. However, at the same hearing, he
mentioned that he would look again and his written
decision makes no mention of the outcome of this search.
  For these reasons, we agree with the district court’s
conclusion that the ALJ’s finding that Taylor was not
disabled prior to March 31, 1991, was not supported by
sufficient evidence. We turn to the question whether the
court imposed the proper remedy in this case.


                           III
  Under sentence four of the statute granting judicial
review of the Commissioner’s final decisions, 42 U.S.C.
§ 405(g), the court has authority to enter a judgment
affirming, modifying, or reversing the Commissioner with
or without remanding the cause for rehearing. 42 U.S.C.
§ 405(g). When an ALJ’s decision is not supported by
substantial evidence, we have held that a remand for
further proceedings is the appropriate remedy unless the
evidence before the court compels an award of benefits. See
Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993). An
award of benefits is appropriate only where all factual
issues have been resolved and the “record can yield but
one supportable conclusion.” Id.
  Rather than remand the case for further proceedings, the
district court instructed the Commissioner to grant an
award of benefits. It settled on January 7, 1990, as the
correct onset date, and thus concluded that Taylor was
entitled to benefits. It decided, furthermore, that it
could award benefits immediately based on the ALJ’s
16                                               No. 04-2251

obduracy in complying with the law of the case, even if the
evidence yielded more than one supportable onset date.


                             A
  We first address the district court’s determination that
Taylor was disabled as of January 7, 1990. In selecting
this date, the court relied principally on Taylor’s testi-
mony and the fact that his doctor prescribed the drug
Trental for him. This went beyond what is permitted by
SSR 83-20, however, which states that “[t]he onset date
should be set on the date when it is most reasonable to
conclude from the evidence that the impairment was
sufficiently severe to prevent the individual from engaging
in SGA (or gainful activity).” SSR 83-20 at *3. SSR 83-20
does not free the claimant from her burden to prove disabil-
ity within the meaning of the Act. See 42 U.S.C. § 423(d)(5);
20 C.F.R. § 404.1520; see also Pugh, 870 F.2d at 1279
(holding the relevant inquiry under SSR 83-20 is “whether
the chosen onset date is supported by substantial evidence,
not whether an earlier date could have been supported”).
Although Taylor stopped working as a forklift operator in
1987, we cannot determine the full extent of his limitations
at that point. Even if it is possible to infer that peripheral
vascular disease was present in 1990 (from the Trental or
otherwise), there is no evidence to indicate that the disease
had progressed so far so as to prevent him from engaging in
any substantial gainful activity. See Armstrong, 160 F.3d at
590. On this record, we can neither conclude that Taylor
was disabled before March 31, 1991, nor rule out that
possibility.


                             B
  In light of this finding, we turn to the question whether
an award of benefits was appropriate in this case. The
No. 04-2251                                                17

district court interpreted our decision in Wilder v. Apfel,
153 F.3d 799 (7th Cir. 1998), to permit a court to award
DIB when the agency has displayed “obduracy” in comply-
ing with the law of the case. Here, the court thought, the
ALJ was obdurate when it ignored Judge Keys’s opinion
and failed to obtain the 1993 SSI file or explain why it
was possible to proceed without it, and when it disregarded
the analytical framework of SSR 83-20.
  Wilder did not hold, however, that obduracy alone could
ever warrant an award of benefits. There, the agency’s
failure to apply the law of the case after the first remand
once again left uncontradicted the medical evidence corrobo-
rating the claimant’s alleged onset date. Because the agency
failed to present evidence contradicting this medical
evidence after a second evidentiary hearing, we found it
necessary to “bring the charade to an end.” Wilder, 153 F.3d
at 801. We noted in the earlier remand that medical
evidence is entitled to considerable weight and an ALJ is
not required to accept or permitted to accept medical
evidence if it is refuted by other evidence. Wilder v. Chater,
64 F.3d 335, 337 (7th Cir. 1995) (Wilder I). But where there
is no such evidence, the ALJ cannot continue to disregard
the medical opinion. Another remand for further proceed-
ings was unnecessary in Wilder because after two eviden-
tiary hearings, the ALJ had no reasonable grounds to reject
the claimant’s claim. Wilder, 153 F.3d at 804.
  It remains true that an award of benefits is appropri-
ate only if all factual issues have been resolved and the
record supports a finding of disability. See Campbell, 988
F.2d at 744; Micus v. Bowen, 979 F.2d 602, 609 (7th Cir.
1992) (remanding for an award of benefits based on the
uncontradicted medical opinion supporting a claim of
disability); Woody v. Sec’y of Health and Human Serv., 859
F.2d 1156, 1162-63 (3d Cir. 1988) (awarding benefits
because “[e]ight years of administrative and judicial
proceedings [had] produced a record in which the uncontra-
18                                             No. 04-2251

dicted medical and lay evidence” proved disability). This is
so because a court does not have the authority to
award disability benefits on grounds other than those
provided under 42 U.S.C. § 423. Subsection (a)(1)(E)
requires that the claimant must be disabled under the
Act in order to qualify for benefits. As the Supreme
Court stated in Office of Personnel Management v. Rich-
mond, payment from the U.S. Treasury must be authorized
by a statute. 496 U.S. 414, 424 (1990). Obduracy is not a
ground on which to award benefits; the evidence properly in
the record must demonstrate disability.
  Here the ALJ’s decision was not supported by substantial
evidence in part because he failed to develop the record,
leaving unresolved the main factual dispute whether Taylor
was disabled prior to March 31, 1991. Further proceedings
to allow additional lay evidence to be taken are necessary
to resolve this case.


                            IV
  We VACATE the judgment of the district court and RE-
MAND  the case for further proceedings consistent with this
opinion. We urge the Commissioner to assign a new ALJ to
handle any additional proceedings. See Golembiewski v.
Barnhart, 322 F.3d 912, 918 (7th Cir. 2003).

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                   USCA-02-C-0072—9-23-05